Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 11/4/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2020,6/22/2021 considered by the examiner.
`	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al (US 2020/0287087).
With respect to claim 1, Watanabe et al(US 2020/0287087) teach a semiconductor device, comprising: a first semiconductor structure “30” comprising a first dopant of silicon; a second semiconductor structure”70” located on the first semiconductor structure “30” and comprising a second dopant of p-type dopant  different from the first dopant of n-type; and an active region”40” comprising a plurality of semiconductor pairs and located between the first semiconductor structure “30” and the second semiconductor structure “70” wherein one of the plurality of semiconductor pairs has a barrier layer “42” and a well layer “41” and comprises the first dopant; wherein the barrier layer”42” has a first thickness and a first Al content, and the well layer”41” has a second thickness and a second Al content, wherein the second thickness is less than the first thickness, and the second Al content is less than the first Al content.(see fig.1 and para 0071,0073,0074)
With respect to claim 3, Watanabe et al’087 the semiconductor device, wherein the first Al content is 25% or more. Barrier layer has Al content is .4 to 1.00(see fig.1 and  para 0071)
With respect to claim 4, Watanabe et al ‘087  teach the semiconductor device, wherein a ratio of the first thickness to the second thickness is in a range of 2:1 to 40:1. See barrier layer “42”thickness in the range of 3 microns to 30 microns and the well layer “41” thickness in the range of 0.5 nm to 5 nm) (see fig.1 and para 0071)
With respect to claim 5, Watanabe et al 087 teach the semiconductor device, wherein the number of the semiconductor pairs is less than or equal to 10. See Watanabe et al’087 teach five pairs( see fig.1 and para 0071,para 0073,para 0074).
With respect to claim 9, Watanabe et al’087 teach the semiconductor device, wherein the first dopant comprises a group II element, a group IV element of silicon, or a group VI element of the periodic table. (see para 0068)
With respect to claim 10, Watanabe et al teach  the semiconductor device, wherein the first dopant has a doping concentration greater than or equal to 1×10.sup.16/cm.sup.3 in the active region. (see para 0068).

With respect to claim 11, Watanabe et al teach  semiconductor device, comprising: a first semiconductor structure”30” comprising a first dopant; a second semiconductor structure located on the first semiconductor structure and comprising a second dopant different from the first dopant; and an active region”40” located between the first semiconductor structure”30” and the second semiconductor structure”70”.
Watanabe et al do not explicitly teach semiconductor device, wherein in an operating current range of 0.01 mA to 5 mA or in a current density range of 0.01 A/cm.sup.2 to 5 A/cm.sup.2, the semiconductor device has a maximum EQE value of E.sub.max % at a current density of J_E.sub.max A/cm.sup.2, and has a first EQE value greater than or equal to 15% of E.sub.max % at a current density of 0.001*(J_E.sub.max) A/cm.sup.2. 
Instant claim 11 is just limited to fist semiconductor structure with first dopant and second semiconductor structure with second dopant and active layer is  between firs semiconductor structure and second semiconductor structure, which is same as the invention  Watanabe et al. Also Watanabe et al teach ultraviolet emission wavelength in the range of 270 nm to 330 nm similar to wavelength in the range in instant invention.  If Watanabe et al choose current or current density as chosen in instant invention, Watanabe et al would get same maximum external quantum efficiency greater than 15  percent. Moreover, Watanabe et al teach the limitations like well and barrier thicknesses and aluminum content and contact or confinement layer “60” with third thickness and third aluminum content of subsequent dependent claims claimed in 10. Conclusively with same product and same materials same aluminum compositions and same thicknesses, at chosen current or current density as instantly claimed, same external quantum efficiency would result as same as instant claimed efficiency
With respect to claim 13, watanabe et al teach the semiconductor device, wherein the active region comprises a plurality of semiconductor pairs, and one of the plurality of semiconductor pairs comprises a barrier layer and a well layer”41”, the barrier layer “42” has a first thickness and a first Al content, and the well layer has a second thickness and a second Al content. .(see fig.1 and para 0071,0073,0074)
With respect to claim 14, Watanabe et al teach the semiconductor device, wherein the second thickness is less than the first thickness. (see fig.1 and para 0071)
With respect to claim 15, Watanabe et al ’087 teach the semiconductor device, wherein a ratio of the first thickness to the second thickness is in a range of 2:1 to 40:1. See barrier layer “42”thickness in the range of 3 microns to 30 microns and the well layer “41” thickness in the range of 0.5 nm to 5 nm)(see fig.1 and para 0071)
With respect to claim 16, Watanabe et al ‘087 teach the semiconductor device, wherein the number of the semiconductor pairs is less than or equal to 10. Watanabe et al teach five pairs five pairs( see fig.1 and para 0071)
With respect to claim 17, Watanabe et al ‘087 teach the semiconductor device, wherein the second Al content in the well layer “41” is less than the first Al content of the barrier layer”42”. (see fig.1 and  para 0071)
With respect to claim 18, Watanabe et al’087 teach the semiconductor device, wherein the first semiconductor structure further comprises a first confinement layer”60” physically contacts the active region”40”, and the first confinement layer has a third Al content and a third thickness. Watanbe et al ‘087 teach the first confinement layer has a third Al content in the range of 0.5 to 0.95 and a third thickness in the range of 10 nm to 80 nm, (para 0073,0074)
With respect to claim 19, Watanabe et al teach the semiconductor device, wherein the third Al content is greater than the second Al content. and the first confinement layer has a third Al content in the range of 0.5 to 0.95 and a third thickness in the range of 10 nm to 80 nm,(see para 0071, para 0073, para 0074)
With respect to claim 20, Watanabe et al inherently teach the semiconductor device, wherein the semiconductor device has an upper surface with an area less than or equal to 10000 μm.sup.2 in a top view. Inherency is based on the broadest claimed range of wherein the semiconductor device has an upper surface with an area less than or equal to 10000 μm.sup.2 in a top view.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2020/0287087).
With respect to claim 2, 12, it is not clear whether watanabe et al teach the semiconductor device,  comprising a second dopant different from the first dopant; and an active region located between the first semiconductor structure and the second semiconductor structure and comprising the first dopant. (see fig.1 and para 0071,0073,0074).  With respect to claims 12, the choice of choosing semiconductor device with a particular shape would have been well within the scope of one of ordinary skill in the art because it is just a design choice. See MPEP 2144.04, Iv, B In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration of the claimed container was significant

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                               Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust  “the semiconductor device, wherein the first semiconductor structure further comprises a first confinement layer physically contacts the active region, and the first confinement layer has a third Al content and a third thickness. Watanabe et al do not teach , the second semiconductor structure further comprises a second confinement layer physically contacts the active region, and the second confinement layer has a fourth Al content and a fourth thickness, wherein the third Al content is greater than the second Al content and the fourth Al content is greater than the second Al content ,wherein the third thickness is greater than or equal to the second thickness and the fourth thickness is greater than or equal to the second thickness:,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With respect to claims 6-8 Li et al teach fist confinement layer active layer l layer “213” with both wells and barrier layers and fisrt confinement layer 214’ contacting the  active layer “213”and second confinement layer “215” contacting active layer”213”(see fig. 6 and related description). It would have been obvious to one of ordinary skill in the art to modify the invention Watanabe et al 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach light emitting diode with varying aluminum competent of particular active layer with respect to aluminum content of other active layers for improved light efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on M0n-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816